Exhibit 10.3

CLEARWATER PAPER CORPORATION

RESTRICTED STOCK UNIT AGREEMENT

2008 STOCK INCENTIVE PLAN

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made and entered into
on the Grant Date specified in the attached Addendum to this Agreement, by and
between Clearwater Paper Corporation, a Delaware corporation (the
“Corporation”), and the Employee named in the attached Addendum (the
“Employee”).

W I T N E S S E T H:

WHEREAS, the Corporation maintains the Clearwater Paper Corporation 2008 Stock
Incentive Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Employee has been selected to receive a grant of Restricted
Stock Units under Section 10 of the Plan;

NOW, THEREFORE, for valuable consideration, the parties agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms used in this Agreement shall have the meanings set forth in
this Section 1. Capitalized terms not defined in this Agreement shall have the
same definitions as in the Plan.

(a) “Addendum” means the attached Addendum.

(b) “Cause” means the occurrence of any one or more of the following: (i) the
Employee’s conviction of any felony or any crime involving fraud, dishonesty or
moral turpitude; (ii) the Employee’s participation in a fraud or act of
dishonesty against the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation that results in material harm to the business of
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation; (iii) the Employee’s intentional, material violation of any
contract between the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation and the Employee, or any statutory duty the
Employee owes the Corporation, its Affiliates or any successor to the
Corporation, in either case that the Employee does not correct within 30 days
after written notice thereof has been provided to the Employee, (iv) the
commission of an act by the Employee that could (either alone or with other
acts) be considered harassment or discrimination on the basis of gender, race,
age, religion, sexual orientation or other protected category; or (v) the
commission by the Employee of an alcohol or drug offense in violation of the
Corporation’s, or a Subsidiary’s or an Affiliate’s Substance Abuse Policy for
salaried employees.

(c) “Disability” means the condition of the Employee who is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or which
has lasted or can be expected to last for a continuous period of at least 12
months.

(d) “Good Reason” means that one or more of the following are undertaken by the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
without the



--------------------------------------------------------------------------------

Employee’s written consent: (i) the assignment to the Employee of any duties or
responsibilities that results in a material diminution in the Employee’s
position or function as in effect immediately prior to the effective date of a
Change of Control; provided, however, that a change in the Employee’s title or
reporting relationships shall not provide the basis for a voluntary termination
with Good Reason; (ii) a reduction, without the Employee’s written consent, by
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation in the Employee’s annual base salary, as in effect on the effective
date of the Change of Control or as increased thereafter; (iii) any failure by
the Corporation, its Subsidiaries or Affiliates or any successor to the
Corporation to continue in effect (or substantially replace in the aggregate)
any material benefit plan or program in which the Employee was participating
immediately prior to the effective date of the Change of Control (hereinafter
referred to as “Benefit Plans”), or the taking of any action by the Corporation,
its Subsidiaries or Affiliates or any successor to the Corporation that would
adversely affect the Employee’s participation in or reduce the Employee’s
benefits under the Benefit Plan; provided, however, that no voluntary
termination of Service with Good Reason shall be deemed to have occurred if the
Corporation, its Subsidiaries or Affiliates or any successor to the Corporation
provide for the Employee’s participation in benefit plans and programs that,
taken as a whole, are comparable to the Benefit Plans; (iv) a relocation of the
Employee’s business office to a location more than 50 miles from the location at
which the Employee performs duties as of the effective date of the Change of
Control, except for required travel by the Employee on the Corporation’s, its
Subsidiaries’ or Affiliates’ or any successor to the Corporation’s business to
an extent substantially consistent with the Employee’s business travel
obligations prior to the effective date of the Change of Control; or (v) a
material breach by the Corporation, its Subsidiaries or Affiliates or any
successor to the Corporation concerning the terms and conditions of the
Employee’s employment.

(e) “Grant Date” means the effective date of the Award of the Restricted Stock
Units to the Employee, as specified in the Addendum.

(f) “Retirement Plan” means the Clearwater Paper Salaried Retirement Plan.

(g) “Vesting Period” means that period or periods set forth in the Addendum.

2. Award. Subject to the terms of this Agreement and the Addendum, the Employee
is hereby awarded a grant of Restricted Stock Units in the number set forth in
the attached Addendum (the “Award”). Except as otherwise set forth herein, the
number of Shares actually payable to the Employee is contingent on the
Employee’s continuous Service for the duration of the Vesting Period. This Award
has been granted pursuant to the Plan and is subject to all the terms and
provisions thereof, a copy of which is attached and the terms and conditions of
which are incorporated by reference into this Agreement.

3. Dividend Equivalents. During the Performance Period, dividend equivalents
shall be converted into additional Restricted Stock Units based on the closing
price of the Stock on the New York Stock Exchange on the dividend payment date.
Such additional Restricted Stock Units shall vest or be forfeited in the same
manner as the underlying Restricted Stock Units to which they relate.

 

2



--------------------------------------------------------------------------------

4. Settlement of Awards. Pursuant to Section 5 of this Agreement, the
Corporation shall deliver to the Employee one Share for each vested Restricted
Stock Unit included in the Award and, as applicable, one share for each vested
Restricted Stock Unit that corresponds to an accrued dividend equivalent. Any
vested Restricted Stock Units payable to the Employee (including Shares payable
pursuant to Section 3 above) shall be paid solely in Shares. Any fractional
Share will be rounded to the closest whole Share.

5. Time of Payment. Except as otherwise provided in this Agreement, the Shares
issuable for the vested Restricted Stock Units shall be delivered to the
Employee (or, in the case of the Employee’s death before delivery, to the
Employee’s beneficiary or representative) as soon as practicable after (but no
later than 60 days after) the earlier of the end of the Vesting Period or the
date of the Employee’s termination of Service.

6. Retirement, Disability, or Death During the Vesting Period. If the Employee’s
employment with the Corporation or a Subsidiary or an Affiliate terminates
during the Vesting Period because of the Employee’s retirement under the
Retirement Plan, or due to his or her Disability or death, and the Award
provides for vesting in its entirety as of a single date, the Employee (or, in
the case of the Employee’s death, the Employee’s beneficiary or representative)
will be entitled to a prorated number of the Restricted Stock Units based on the
number of months completed in the Vesting Period as of the date of termination
divided by the total number of months in the Vesting Period. If the Award vests
ratably during the term of the Vesting Period, the Employee will receive the
next tranche of Restricted Stock Units scheduled to vest.

7. Termination of Employment During the Vesting Period. If the Employee’s
Service terminates during the Performance Period for any reason other than as
described in Section 10, the portion of unvested Restricted Stock Units granted
under this Agreement shall be terminated automatically as of the date of such
termination of Service.

8. Change of Control. In the event that the Employee’s Service with the
Corporation or a Subsidiary or an Affiliate is involuntarily terminated without
Cause or voluntarily terminated for Good Reason within one month prior to or 24
months following the effective date of a Change of Control that is at least six
months following the Grant Date, the Restricted Stock Units shall become
immediately vested in full and immediately payable in accordance with Section 4
above.

9. Available Shares. The Corporation agrees that it will at all times during the
term of this Agreement reserve and keep available sufficient authorized but
unissued or reacquired Shares to satisfy the requirements of this Agreement.

10. Applicable Taxes. In the event the Corporation determines that it is
required to withhold state or federal income tax as a result of the payment of
the Shares, the Employee will make arrangements satisfactory to the Corporation
to enable it to satisfy such withholding requirements.

11. Relationship to Other Benefits. Restricted Stock Units shall not be taken
into account in determining any benefits under any pension, savings, disability,
severance, group insurance or any other pay-related plan of the Corporation or
its Subsidiaries or Affiliates.

 

3



--------------------------------------------------------------------------------

12. Required Deferral. In the event the Award would cause the Employee to
qualify as a “covered employee” pursuant to Section 162(m) of the Code, that
portion of the Award that would exceed the amount deductible by the Corporation
under Section 162(m) of the Code shall be automatically deferred until the
Employee’s compensation is no longer subject to Section 162(m) of the Code. Any
portion of the Award so deferred shall be credited with dividend equivalents and
shall be paid out as additional Shares in the calendar year in which the
Employee’s compensation is no longer subject to Section 162(m) of the Code. Any
deferral of the Award is intended to comply with Section 409A of the Code.

13. Stockholder Rights. Neither the Employee nor the Employee’s beneficiary or
representative shall have any rights as a stockholder with respect to any Shares
subject to this Agreement until such Shares shall have been issued to the
Employee or the Employee’s beneficiary or representative.

14. Transfers, Assignments, Pledges. Except as otherwise provided in this
Agreement, the rights and privileges conferred by this Agreement shall not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of the Award, or of any right or privilege
conferred by this Agreement, contrary to the provisions of this Section 14, or
upon any attempted sale under any execution, attachment or similar process upon
the rights and privileges conferred by this Agreement, the Award and the rights
and privileges conferred by this Agreement shall immediately become null and
void. However, this Section 14 shall not preclude: (i) an Employee from
designating a beneficiary to succeed, after the Employee’s death, to any rights
of the Employee or benefits distributable to the Employee under this Agreement
not distributed at the time of the Employee’s death; or (ii) a transfer of any
Award hereunder by will or the laws of descent or distribution. In that regard,
any such rights shall be exercisable by the Employee’s beneficiary, and such
benefits shall be distributed to the beneficiary, in accordance with the
provisions of this Agreement and the Plan. The beneficiary shall be the named
beneficiary or beneficiaries designated by the Employee in writing filed with
the Corporation in such form and at such time as the Corporation shall require.
If a deceased Employee has not designated a beneficiary, or if the designated
beneficiary does not survive the Employee, any benefits distributable to the
Employee shall be distributed to the legal representative of the estate of the
Employee. If a deceased Employee has designated a beneficiary and the designated
beneficiary survives the Employee but dies before the complete distribution of
benefits to the designated beneficiary under this Agreement, then any benefits
distributable to the designated beneficiary shall be distributed to the legal
representative of the estate of the designated beneficiary.

15. No Employment Rights. Nothing in this Agreement shall be construed as giving
the Employee the right to be retained as an employee or as impairing the rights
of the Corporation or a Subsidiary or an Affiliate to terminate his or her
employment at any time, with or without cause.

16. Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement is final and binding.

 

4



--------------------------------------------------------------------------------

17. Interpretation/Applicable Law. This Agreement shall be interpreted and
construed in a manner consistent with the terms of the Plan and in accordance
with the laws of the State of Delaware (without regard to choice of law
principles). If there is any discrepancy between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall control.

18. Term of the Agreement. The term of this Agreement shall end upon the earlier
of (i) the delivery of all of the Shares or other consideration to be issued in
exchange for the Restricted Stock Units (and accrued dividend equivalents)
subject to the Award granted to the Employee or (ii) upon the termination of the
Employee’s Service for any reason other than retirement under the Retirement
Plan, or the Employee’s Disability or death.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has or has caused this Agreement to be executed
as of the respective date set forth below.

 

CORPORATION:

Clearwater Paper Corporation,

a Delaware corporation

By:  

 

Name:  

 

Title:  

 

Date:  

 

EMPLOYEE:

 

[Name of Employee] Date:  

 

 

6